UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended:December 31, 2012 OR o Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from:to Commission File Number: 000-030813 AlphaRx, Inc. (Name of Small Business Issuer in its Charter) Delaware 98-0416123 (State or other jurisdiction of incorporated or organization) (I.R.S. Employer IdentificationNo.) 31/F, Tower One, Times Square 1 Matheson Street, Causeway Bay, Hong Kong (Address of principal executive offices) Registrant's telephone number, including area code: (852) 2824-8716 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of outstanding shares of registrant's Common Stock on February 22, 2013 was 89,036,000. ALPHARX, INC. FORM 10-Q December 31, 2012 TABLE OF CONTENTS Part I. Financial Information Item 1. Financial Statements. Unaudited Interim Consolidated Balance Sheets as of December 31, 2012 and September 30, 2012 (Audited) 3 Unaudited Interim Consolidated Statements of Operations and Comprehensive Loss for the three months ended December 31, 2012 and2011 4 Unaudited Interim Consolidated Statements of Changes in Shareholders’ Deficit as ofDecember 31, 2012 and September 30, 2012 5 Unaudited Interim Consolidated Statements of Cash Flow for the periods ended December 31, 2012 and 2011 6 Condensed Notes to Unaudited Interim Consolidated Financial Statements 7-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 18-19 Part II. Other Information Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20-28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures 31 Certifications 2 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ALPHARx, INC. INTERIM CONSOLIDATED BALANCE SHEETS AS AT DECEMBER 31, 2, 2012 (All amounts in US Dollars) December 31 September 30 (Unaudited) (Audited) CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable Deposit Deferred Financing Cost Prepayment TOTAL CURRENT ASSETS NON-CURRENT ASSETS Loan Receivable TOTAL ASSETS CURRENT LIABILITIES Accounts Payable and Accrued Liabilities TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Notes Payable (Note 3) TOTAL LIABILITIES STOCKHOLDERS’ DEFICIENCY Common Stock: $ 0.0001 par value, Authorized: 250,000,000 shares; Issued and outstanding September 30, December 31, 2012: 89,036,000 (Notes 5-7) Additional paid-in capital Deficit ) ) Accumulated Other Comprehensive Loss ) ) Non-controlling Interest TOTAL STOCKHOLDERS’ EQUITY/ (DEFICIENCY) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY/DEFICIENCY $ $ 3 ALPHARx, INC. INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED December 31, 2 (UNAUDITED) (All amounts in US Dollars) 3 months ended December 31, 3 months ended December 31, (Unaudited) (Unaudited) License Fees and Royalties $ $ Total Revenues General and Administrative Expenses Depreciation 0 Gain/(Loss) from Operations ) OTHER INCOME Other Income 0 Interest Income 0 OTHER EXPENSES Interest Expense, net Gain/(Loss) before Income Taxes ) Income Tax - - Net Gain/(Loss) ) Net Income/(Loss) attributable to Non-controlling interests ) Net Gain/(Loss) attributable to AlphaRx Inc. Stockholders ) Comprehensive Loss Net Gain/(Loss) ) Translation Adjustment Comprehensive Gain/(Loss) ) Less: Comprehensive Loss Attributable to Non-Controlling Interests ) ) Comprehensive Gain/(Loss) Attributable to AlphaRx Inc. Stockholders ) Per Share Data Net Loss Per Share, basic and diluted $ $ ) Weighted Average Number of Common Shares Outstanding 4 ALPHARx, INC. INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIENCY AS OF DECEMBER 31, 2 (UNAUDITED) (All amounts in US Dollars) Common Stock Additional Accumulated Other Total AlphaRx Inc. Non- Total Number of Shares Amount Paid in Capital Comprehensive Loss (Deficiency) Stockholders’ Deficiency controlling Interest Gain/(Deficiency) Balance as of September 30, 2011 $ $ $ ) $ ) $ ) $ $ ) Warrants issued for Private Placement Stock issued for Private Placement 30 Stock cancelled for settlement ) Reverse Split ) ) - 0 Stock Issued for Acquisition Foreign Currency Translation ) Non-controlling interest ) ) Net Loss for the period ) ) ) Balance as of September 30, 2012 $ $ $ ) $ ) $ $ $ Foreign Currency Translation Non-controlling interest Net Gain/(Loss) for the period Balance as of December 31, 2012 $ $ $ ) $ ) $ $ $ 5 ALPHARx, INC. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) 3 months ended December 31, 2012 3 months ended December 31, 2011 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Gain/(Loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization 0 Changes in assets and liabilities: Prepaid ) Deferred Financing Cost 0 0 Decrease/(Increase) in Accounts Receivable ) Decrease/(Increase) in Loan Receivable ) (Decrease) Increase in Accounts Payable and Accrued Liabilities (Decrease) Increase in Accrued Interest on Notes Payable Machinery & Equipment written off 0 Non-Controlling Interest ) NET CASH USED IN OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Sold of Machinery and Equipment 0 0 NET CASH USED IN INVESTING ACTIVITIES 0 0 CASH FLOWS FROM FINANCING ACTIVITIES Issuance (repayment) of Notes Payable, net ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES ) ) Effect of exchange rate changes on cash and cash equivalents NET INCREASE (DECREASE) IN CASH ) CASH and cash equivalents, beginning of year CASH and cash equivalents, end of year $ $ SUPPLEMENTARY DISCLOSURE: Income Tax Paid $
